United States Court of Appeals
                            For the Eighth Circuit
                        ___________________________

                                No. 13-2917
                        ___________________________

                                  Ronald E. Byers

                             lllllllllllllllllllllAppellant

                                           v.

                        Commissioner of Internal Revenue

                              lllllllllllllllllllllAppellee
                                    ____________

                    Appeal from The United States Tax Court

                                   ____________

                            Submitted: August 5, 2014
                              Filed: August 8, 2014
                                  [Unpublished]
                                  ____________

Before MURPHY, BOWMAN, and BENTON, Circuit Judges.
                         ____________

PER CURIAM.

       In this appeal following remand to the Tax Court,1 Ronald Byers challenges an
order determining deficiencies owed by Byers for tax year 2004 and an order denying
Byers’s subsequent motion to vacate the tax-deficiency order. This matter was on

      1
       The Honorable Mark V. Holmes, United States Tax Court Judge.
remand to the Tax Court upon a mandate from this Court to conduct further
proceedings consistent with our conclusion that Byers was entitled to a business-
expense tax deduction for his 2004 truck-lease payments.

       After careful review, see Blodgett v. C.I.R., 394 F.3d 1030, 1034–35 (8th Cir.
2005) (standard of review), we conclude that the Tax Court (1) fully complied with
our mandate by conducting its proceedings on the record developed by the court on
remand, (2) did not clearly err in calculating the tax deficiency at issue after taking
into account the business-expense deduction for Byers’s 2004 truck-lease payments,
and (3) did not abuse its discretion in declining to set aside its decision. Accordingly,
we affirm. See 8th Cir. R. 47B.
                         ______________________________




                                          -2-